                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 1 of 7 Page ID #:1




                                                                               1 Wyeth E. Burrows (State Bar No. 203851)
                                                                                 Wburrows@wshblaw.com
                                                                                 Wbunows@wshblaw.com
                                                                                 WOOD, S
                                                                               2 WOOD,    MITH, HENNING
                                                                                        SMITH,  HENNING & B  BERMAN
                                                                                                              ERMAN LLP
                                                                                 501 West Broadway, Suite 1200
                                                                               3 San Diego, California 92101
                                                                                 Phone: 619-849-4900
                                                                                 Phone: 619-849-4900 •♦ Fax:
                                                                                                        Fax: 619-849-4950
                                                                                                             619-849-4950
                                                                               4

                                                                               5

                                                                               6 Attorneys for Defendants, RANDALL JAMES
                                                                                 DEGELE AND CORCORAN TRUCKING, INC.
                                                                               7

                                                                               8            UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
                                                                                                         CALIFORNIA —– WESTERN DIVISION
                                                                               9

                                                                              10 DANIEL HYUN DONG KIM,                                    Case No.

                                                                              11                      Plaintiff,                          NOTICE OF REMOVAL OF ACTION
      SMIT HENNING & BERMAN LLP




                                                                                                                                          UNDER 28 U.S.C. SECTION 1441, 1446
                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                              12            v.                                            AND RULE 81(c); DECLARATION OF
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




                                                                                                                                          WYETH E. BURROWS IN SUPPORT
                                                                              13 RANDALL JAMES DEGELE; CORCORAN                           THEREOF
                                               Attorneys at Law




                                                                                 TRUCKING, INC.; and DOES 1 TO 30,
                                                                              14 inclusive,                                               Action Filed:          2/24/21


                                                                              15                      Defendant.                          Trial Date:            8/24/22
WOOD, SMITH,




                                                                              16

                                                                              17            To the Clerk of the United States District Court for the Central District of California —
                                                                                                                                                                                    –

                                                                              18 Western Division:

                                                                              19            PLEASE TAKE NOTICE that, based on the following allegations, Defendants,

                                                                              20 RANDALL JAMES DEGELE AND CORCORAN TRUCKING, INC., ("Defendants") hereby

                                                                              21 remove the above-referenced action from the Superior Court of the State of California, County of

                                                                              22 Los Angeles, pursuant to 28 U.S.C. §§ 1441, 1446 and Federal Rules of Civil Procedure, Rule

                                                                              23 81(c), based upon diversity of citizenship jurisdiction.

                                                                              24                 STATEMENT OF FACTS ENTITLING DEFENDANTS TO REMOVAL

                                                                              25            1.        The action pending in the Superior Court of the State of California in and for the

                                                                              26 County of Los Angeles, entitled DANIEL HYUN DONG KIM v. RANDALL JAMES DEGELE;

                                                                              27 CORCORAN TRUCKING, INC, Case No. 21STCV07260, was commenced on February 24,

                                                                              28 2021. A true and correct copy of the Complaint is attached hereto and marked as Exhibit "A."

                                                                                   21211288.1:05580-0276
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 2 of 7 Page ID #:2




                                                                               1            2.        Copies of the pleadings and other papers served on the removing Defendants in the

                                                                               2 above-described action are appended to this Notice of Removal as required by 28 U.S.C. § 1446.

                                                                               3            3.        As the appended record demonstrates, the action pending in the state court is a civil

                                                                               4 action within the original diversity jurisdiction of the federal district courts under 28 U.S.C. §

                                                                               5 1332(a) because there is complete diversity of citizenship between the litigants, and the amount in

                                                                               6 controversy exceeds $75,000.

                                                                               7                                        TIMELINESS OF REMOVAL

                                                                               8            4.        Service of process was effected upon CORCORAN TRUCKING, INC. on March

                                                                               9 4, 2021. Service of process was effected upon RANDALL JAMES DEGELE on March 14, 2021.

                                                                              10            5.        Plaintiff's Complaint did not allege his residency.
                                                                                                      Plaintiffs

                                                                              11            6.        Defendants CORCORAN TRUCKING, INC and RANDALL JAMES DEGELE
      SMIT HENNING & BERMAN LLP


                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




Z
<                                                                rn
                                                                 •91-         12 filed an answer to the Complaint on April 5, 2021 in the Superior Court of California, County of
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




w                                          WN
                                           I-

o                                                                             13 Los Angeles.
                                               Attorneys at Law




                                            CO Z
(.9
z    y_ 0
        •
2                                                                             14            7.        Defendants CORCORAN TRUCKING, INC and RANDALL JAMES DEGELE
z a)<01
WE° .0)
mgceov
                                                                              15 served initial written discovery to Plaintiff DANIEL HYUN DONG KIM on April 6, 2021.
WOOD, SMITH,




                                            LT, 5 E.
                                                .Tt
                                            0
                                                                   0          16            8.        Defendants were unaware of Plaintiffs
                                                                                                                                 Plaintiff's residency until they received Plaintiffs
                                                                                                                                                                           Plaintiff's
                                            0
                                                                   W




                                                                              17 written discovery responses on May 10, 2021.

                                                                              18            9.                     Plaintiff's responses to Form Interrogatories, Set One, Plaintiff
                                                                                                      According to Plaintiffs

                                                                              19 currently resides at 2157 West Chalet Ave., Anaheim, CA 92805.

                                                                              20            10.       A defendant must generally remove a case within 30 days of receiving the

                                                                              21 complaint. 28 U.S.C.A. § 1446(b)(1); Rea v. Michaels Stores Inc.,742 F.3d 1234, 1237 (9th Cir.

                                                                              22 2014). However, if the complaint itself does not provide a basis for removal, a defendant may file

                                                                              23 a notice of removal within 30 days after receipt of information "from
                                                                                                                                                 “from which it may first be

                                                                              24 ascertained that the case is one which is or has become removable."
                                                                                                                                         removable.” 28 U.S.C. § 1446(b)(3).

                                                                                 “[I]nformation relating to the amount in controversy in the record of the State proceeding, or in
                                                                              25 "[I]nformation

                                                                                              discovery” triggers the 30-day time limit. Id. § 1446(c)(3)(A).
                                                                              26 responses to discovery"

                                                                              27            11.       Because this Motion is filed within thirty (30) days after receipt of information

                                                                              28 from which it may first be ascertained that the case is removable, i.e., Plaintiffs
                                                                                                                                                          Plaintiff's discovery

                                                                                   21211288.1:05580-0276                                -2-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 3 of 7 Page ID #:3




                                                                               1 responses which demonstrate his residency and domicile, this Motion is timely.

                                                                               2                                        DIVERSITY OF CITIZENSHIP

                                                                               3            12.       Plaintiff DANIEL HYUN DONG KIM is a citizen of the State of California, with

                                                                               4 his domicile in California.

                                                                               5            13.       Defendant RANDALL JAMES DEGELE is a citizen of the state of Montana, with

                                                                               6 his domicile in the state of Montana.

                                                                               7            14.       Pursuant to 28 U.S.C. § 1332(c), "a corporation shall be deemed to be a citizen of

                                                                               8 any State by which it has been incorporated and of the State where it has its principal place of

                                                                               9 business." Defendant CORCORAN TRUCKING, INC was, at the time of the filing of this action,

                                                                              10 and still is, a citizen of the State of Montana, where it has its principal place of business and where

                                                                              11 it is incorporated.
      SMIT HENNING & BERMAN LLP


                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




Z
<                                                                rn
                                                                              12            15.       The presence of DOE Defendants in this case has no bearing on diversity with
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




w                                          WN
                                           I-

o                                                                             13 respect to removal. See, 28 U.S.C. § 1441(b) ("In determining whether a civil action is
                                               Attorneys at Law




                                            CO Z
(.9
z    y_ 0
        •
2                                                                             14 removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of
z a)<01
WE° .0)
mgceov
                                                                              15 defendants sued under fictitious names shall be disregarded").
WOOD, SMITH,




                                            LT, 5 E.
                                                .Tt
                                            0
                                                                   0          16                                        AMOUNT IN CONTROVERSY
                                            0
                                                                   W




                                                                              17            16.       While Defendants CORCORAN TRUCKING, INC and RANDALL JAMES

                                                                              18 DEGELE deny liability for Plaintiffs
                                                                                                           Plaintiff's claims, the amount in controversy requirement is satisfied

                                                                              19 because it is "more likely than not" that the amount in controversy in this personal injury action

                                                                              20 exceeds the jurisdictional limit of $75,000. Sanchez v. Monumental Life Ins. Co., 95 F.3d 856,

                                                                              21 862 (9th Cir. 1996) (internal citations omitted).

                                                                              22            17.       Plaintiff filed an Unlimited Civil Case in Superior Court where the amount

                                                                              23 demanded exceeds $25,000 and claims he suffered: (1) hospital and medical expenses; (2) general

                                                                              24 damages; (3) loss of earnings; (4) wage loss; (5) loss of use of property; and (6) property damage.

                                                                              25 Accordingly, the Complaint itself is sufficient evidence to establish that it is more likely than not

                                                                              26 that the amount in controversy exceeds the jurisdictional amount of $75,000, pursuant to 28

                                                                              27 U.S.C. § 1332(a).

                                                                              28            18.                                                              Plaintiff's counsel sent a letter
                                                                                                      Additionally, on April 13, 2021, prior to filing suit, Plaintiffs

                                                                                   21211288.1:05580-0276                                 -3-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 4 of 7 Page ID #:4




                                                                               1 communicating a policy limits demand. To be clear, no demand by Plaintiff has ever been for less

                                                                               2 than the $75,000 jurisdictional requirement of this court.

                                                                               3            19.                Plaintiff's responses to Form Interrogatories, Set One, in particular,
                                                                                                      Further, Plaintiffs

                                                                               4 Response to Form Interrogatory No. 6.4., demonstrate Plaintiffs
                                                                                                                                      Plaintiff's alleged medical treatment is in

                                                                               5 excess of $400,000.

                                                                               6                                                 CONCLUSION

                                                                               7            20.       Because the state court action is one within the diversity jurisdiction of the federal

                                                                               8 district courts, the action is removable to federal court under 28 U.S.C. § 1441(a) and (b) because

                                                                               9 no Defendant is a citizen of the State of California.

                                                                              10            21.       Removal to this District Court is proper under 28 U.S.C. § 1441(a) because the

                                                                              11 Superior Court of California for the County of Los Angeles —
                                                                                                                                            – Central District is geographically
      SMIT HENNING & BERMAN LLP


                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




Z
<                                                                rn
                                                                 •91-         12 located within this court's district.
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




w                                          WN
                                           I-

o                                                                             13            22.       Removal is timely under 28 U.S.C. § 1446(b)(3) because this Notice of Removal is
                                               Attorneys at Law




                                            CO Z
(.9 3 >:
z -g<                                                          •
                                                               0              14 filed within thirty (30) days of after receipt of information "from which it may first be ascertained
2
za)<01
WE° .0)
 g ce0v
                                                                              15 that the case is one which is or has become removable." In other words, Notice of Removal is
WOOD, SMITH,




                                            LT, 5 E.
                                                .Tt
                                            0
                                                                   0          16 timely because it was filed within thirty (30) days of receiving Plaintiffs
                                                                                                                                                  Plaintiff's discovery responses
                                            0
                                                                   W




                                                                              17 which demonstrate he is a citizen of the state of California. Additionally, removal is timely

                                                                              18 because this Notice of Removal is filed not more than one year after the action was commenced in

                                                                              19 the state court.

                                                                              20            23.       Plaintiff will be served with this Notice of Removal, and the additional supporting

                                                                              21 pleadings as required by 28 U.S.C. § 1446.

                                                                              22

                                                                              23 DATED: June 01, 2021

                                                                              24

                                                                              25
                                                                                                                                  By:        /s/ Wyeth E. Burrows
                                                                              26                                                             WYETH E. BURROWS, Esq.
                                                                                                                                  Attorney for Defendants, RANDALL JAMES
                                                                              27                                                  DEGELE AND CORCORAN TRUCKING, INC.
                                                                              28

                                                                                   21211288.1:05580-0276                                -4-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 5 of 7 Page ID #:5




                                                                               1                               DECLARATION OF WYETH E. BURROWS

                                                                               2            I, Wyeth E. Burrows, declare as follows:

                                                                               3            1.        I am an attorney at law duly admitted to practice before the courts of the State of

                                                                               4 California. I am an associate with WOOD, SMITH, HENNING & BERMAN LLP, attorneys of

                                                                               5 record for Defendants, RANDALL JAMES DEGELE AND CORCORAN TRUCKING, INC.. I

                                                                               6 know the following facts to be true of my own knowledge, and if called to testify, I could

                                                                               7 competently do so.

                                                                               8            2.        Attached hereto as Exhibit "A" is a true and correct copy of the Summons,

                                                                               9 Complaint, Civil Case Cover Sheet, Civil Case Cover Sheet Addendum, Proofs of service of

                                                                              10 Summons on Defendants filed by Plaintiff. These are the only pleadings and orders served upon

                                                                              11 RANDALL JAMES DEGELE and CORCORAN TRUCKING, INC. in this action to date.
      SMIT HENNING & BERMAN LLP


                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




Z
<                                                                rn
                                                                              12            3.        Attached hereto as Exhibit "B" is a true and correct copy of the Notice to Adverse
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




w                                          WN
                                           I-

                                                                              13 Parties of Removal of Case to Federal Court, filed with the Superior Court of California, County
                                               Attorneys at Law




                                            CO Z
(.93
Z -g < Ly_ •
                                                               0              14 of Los Angeles and served on all involved parties to this action.
2
z V, g
WE
mgceov
                                                                              15            4.        CORCORAN TRUCKING, INC is now, and was at the time of the filing of this
WOOD, SMITH,




                                           LT 5 E.
                                              .Tt
                                           o a_
                                                  0                           16 action, a citizen of a State other than California within the meaning of 28 U.S.C. § 1332(c)(1),
                                           u,

                                                                              17 because it is a business entity organized under the laws of the State of Montana, with its principal

                                                                              18 place of business in Billings, MT.

                                                                              19            5.        RANDALL JAMES DEGELE is now, and was at the time of the filing of this

                                                                              20 action, a citizen of a State other than California within the meaning of 28 U.S.C. § 1332(c)(1)

                                                                              21 because he is a resident of the State of Montana.

                                                                              22            6.                                                                               Plaintiff's
                                                                                                      At the time Plaintiff served his Complaint, Defendants were unaware of Plaintiffs

                                                                                                                             Plaintiff's domicile or residency.
                                                                              23 residency, as the Complaint does not allege Plaintiffs

                                                                              24            7.        As such, Defendants' filed an Answer to the Complaint on April 5, 2021, and the

                                                                              25 very next day, on April 6, 2021, served initial written discovery to Plaintiff in order to ascertain

                                                                              26 his residency. A true and correct copy is attached as Exhibit "E".

                                                                              27            8.        Plaintiff served his responses to initial written discovery on May 10, 2021.

                                                                              28

                                                                                   21211288.1:05580-0276                               -1-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 6 of 7 Page ID #:6




                                                                               1            9.                     Plaintiff's responses to Form Interrogatories, Set One, Plaintiff
                                                                                                      According to Plaintiffs

                                                                               2 currently resides at 2157 West Chalet Ave., Anaheim, CA 92805. Attached hereto as Exhibit "C"

                                                                                                               Plaintiff's Response to Form Interrogatory 2.5 which demonstrates his
                                                                               3 is a true and correct copy of Plaintiffs

                                                                               4 residency.

                                                                               5            10.                    Plaintiff's responses to Form Interrogatories, Set One, Plaintiffs
                                                                                                      According to Plaintiffs                                              Plaintiff's

                                                                               6 alleged medical expenses are in excess of $400,000. Attached hereto as Exhibit "D" is a true and

                                                                                                 Plaintiff's Response to Form Interrogatory 6.3 which demonstrates his alleged
                                                                               7 correct copy of Plaintiffs

                                                                               8 medical expenses to date.

                                                                               9            I declare under penalty of perjury under the laws of the United States of America that the

                                                                              10 foregoing is true and correct.

                                                                              11            Executed on this 2nd day of June, 2021, at San Diego, California.
      SMIT HENNING & BERMAN LLP


                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                              12
                                      501 WEST BROADWAY, SUITE 1200
                                        SAN DIEGO, CALIFORNIA 92101




                                                                              13                                                         /S/ Wveth
                                                                                                                                             Wyeth E. Burrows
                                               Attorneys at Law




                                                                                                                                         Wyeth E. Burrows
                                                                              14

                                                                              15
WOOD, SMITH,




                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   21211288.1:05580-0276                               -2-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
                                                                                   Case 2:21-cv-04535 Document 1 Filed 06/02/21 Page 7 of 7 Page ID #:7




                                                                               1                                         PROOF OF SERVICE

                                                                               2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                               3 Daniel Kim v. Corcoran Trucking, Inc.
                                                                                 Case No. 21STCV0760
                                                                               4

                                                                               5
                                                                                         I am employed in the County of San Diego, State of California. I am over the age of
                                                                               6 eighteen  years and not a party to the within action. My business address is 501 West Broadway,
                                                                                 Suite 1200, San Diego, CA 92101.
                                                                               7
                                                                                         On June 2, 2021, I served the following document(s) described as NOTICE OF
                                                                               8 REMOVAL        OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(C);
                                                                                 DECLARATION OF WYETH E. BURROWS IN SUPPORT THEREOF on the interested
                                                                               9 parties in this action as follows:

                                                                              10 Keith J. Bruno
                                                                                 Kyle L. Peterson
                                                                              11 Christopher D. Barnes
      SMIT HENNING & BERMAN LLP




                                                                                 CARPENTER, ZUCKERMAN & ROWLEY
                                  TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                              12 18600 MacArthur Blvd., Suite 200
Z                                                                rn
<
                                      501 WEST BROADWAY, SUITE 1200




                                                                                 Irvine, California 92612
                                        SAN DIEGO, CALIFORNIA 92101




w
•                                           W• N

                                            M
                                               0) N-
                                                                              13 Email: kbruno@czrlaw.com
                                                                                 Email: kpederson@czrlaw.com
                                               Attorneys at Law




•                                           CD Z
0                                 3         >:

                                                                              14 Email: chylton@czrlaw.com
Z -g < Ly_ •
2                                                      718                       Email: Team3@czrlaw.com
w Eo
                                                                              15 Tel: (949) 537-3748
igccov    ,
 ..< 03 o"?
WOOD, SMITH,




     LT 5 ro                                                                     Fax: (949)336-4526
        .Tt
                                           • co 0                             16 Attorneys   for Plaintiff, DANIEL HYUN DONG KIM
                                           o
                                           In
                                                w

                                                                              17         BY MAIL: I placed true copies of the foregoing document(s) enclosed in sealed
                                                                                 envelopes addressed as shown on the Service List. I am "readily
                                                                                                                                          “readily familiar"
                                                                                                                                                   familiar” with Wood, Smith,
                                                                              18 Henning  &  Berman’s
                                                                                             Berman's  practice for collecting and processing correspondence  for mailing with the
                                                                                 United States Postal Service. Under that practice, it would be deposited with the United States
                                                                              19 Postal Service that same day in the ordinary course of business. Such envelope(s) were placed for
                                                                                 collection and mailing with postage thereon fully prepaid at San Diego, California, on that same
                                                                              20 day following ordinary business practices.

                                                                              21        I declare under penalty of perjury under the laws of the United States of America that the
                                                                                 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                              22 Court at whose direction the service was made.

                                                                              23            Executed on June 2, 2021, at San Diego, California.

                                                                              24
                                                                                                                                             /s/ Arielle Padilla
                                                                              25
                                                                                                                                     Arielle Padilla
                                                                              26

                                                                              27

                                                                              28

                                                                                   21211288.1:05580-0276                           -1-
                                                                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441, 1446 AND RULE 81(c)
